Exhibit 10.16

Description of Non-Employee Director Compensation

Each non-employee director of Markel Corporation (“Company”) receives for
services as director an annual fee of $30,000, plus reimbursement of expenses
incurred in connection with attending meetings and training sessions attended at
the Company’s request. The Company also matches up to $5,000 per year in
charitable contributions made by each non-employee director.

Each non-employee director other than Lemuel Lewis previously received a
one-time award of 1,000 Restricted Stock Units under the Company’s Omnibus
Incentive Plan. All such awards have vested and shares issued with the exception
of the award to J. Alfred Broaddus, Jr., which will fully vest in 2009. A
one-time award of 250 Restricted Stock Units made to Mr. Lewis when he joined
the Board in 2007 has also vested and the shares issued.

In 2008, all non-employee directors except Mr. Broaddus received an award of 200
shares of Restricted Stock, which will vest in May 2009. It is currently
anticipated that a similar grant will be made to all non-employee directors for
2009.

Non-employee directors are also eligible to participate, up to the total amount
of fees received by the director, in the Company’s Employee Stock Purchase and
Bonus Plan (“Stock Plan”). Under the Stock Plan, amounts specified by a director
are withheld from that director’s fees and forwarded to an independent
administrator who purchases shares of the Company’s Common Stock on behalf of
the director participant. In addition, the Company provides a “bonus” of 10% of
the net increase in shares owned under the Stock Plan in a calendar year.